Per Curiam.
The plaintiff’s sole allegation of negligence was the failure of the feme defendant to “keep her brakes on as she was-instructed to do by the plaintiff.” He bottoms his case on two statements alleged to have been made by feme defendant. First, a statement to the plaintiff that she “could have released her foot off the-brake.” This is neither an admission nor declaration by the feme defendant which is sufficiently definite, certain or unequivocal to-be considered as substantive evidence. Second, a statement to plaintiff’s wife that “I feel like this is my fault, or it would never have happened.” This is nothing more than a legal conclusion, determinable alone by the facts. Lucas v. White, 248 N.C. 38, 102 S.E. 2d 387.
“In an action for recovery of damages for injury resulting from actionable negligence, the plaintiff must show: First, that there has been a failure on the part of defendant to exercise proper care in the performance of some legal duty which he owed plaintiff under the circumstances in which they were placed; and, second, that such negligent breach of duty was the proximate cause of the injury- — -a cause that produced the result in continuous sequence, and without which it would not have occurred, and one from which any man of ordinary prudence could have foreseen that such result was probable under the facts as they existed. . . . Indeed, there must be legal evidence of every material fact necessary to support a verdict, and the verdict ‘must be grounded on a reasonable certainty as to probabilities arising from a fair consideration of the evi*461dence, and not a mere guess, or on possibilities.’ ” Wall v. Trogdon, 249 N.C. 747, 107 S.E. 2d 757.
When tested by the applicable standards, the plaintiff’s evidence is insufficient to make out a case of liability.
The judgment is
Affirmed.